Citation Nr: 1715222	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for headaches.

4.  The propriety of the severance of service connection for irritable bowel syndrome, effective October 1, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his wife, his mother, and his father-in-law

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to August 1995 with service in Turkey from December 1994 to April 1995.  He also had service in the United States Air Force Reserve until November 1999.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from September 2006, July 2008, and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2010, the Board denied entitlement to service connection for fibromyalgia, headaches, and a skin disorder.  The Board additionally found that severance of service connection for irritable bowel syndrome, effective October 1, 2008 was proper.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  The Court, in a June 2011 Order, vacated the Board's August 2010 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a June 2011 Joint Motion.  

In December 2011, January 2013, September 2013, November 2014, and June 2016 the Veteran's case was remanded for additional development.  The case is now before the Board for appellate review.  

In January 2010, the Veteran testified at the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, before the undersigned.  




FINDINGS OF FACT

1.  The Veteran did not serve in the Southwest Asia theater of operations during the Persian Gulf War.

2.  Fibromyalgia was first manifested several years after service and the preponderance of the competent evidence of record is against a finding that it is in any way related to service.  

3.  A chronic, identifiable skin disorder was first manifested several years after service and the preponderance of the competent evidence of record is against a finding that it is in any way related to service.  

4.  A chronic, identifiable headache disorder was first manifested several years after service and the preponderance of the competent evidence of record is against a finding that it is in any way related to service.  

5.  On September 1, 2006, when the RO granted service connection for irritable bowel syndrome, the statutory and regulatory provisions extant at the time were not correctly applied.  


CONCLUSIONS OF LAW

1.  Fibromyalgia is not the result of disease or injury incurred or aggravated in service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A (West 2014); 38 C F R §§ 3.159, 3.303, 3.317 (2016).

2.  Headaches are not the result of disease or injury incurred or aggravated in service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A; 38 C F R §§ 3.159, 3.303, 3.317.

3.  A skin disorder is not the result of disease or injury incurred or aggravated in service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A; 38 C F R §§ 3.159, 3.303, 3.317.

4.  The criteria were met to sever the grant of service connection for irritable bowel syndrome, effective October 1, 2008.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.105, 3.203, 3.317 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of a claim, VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 and 3.326(a) (2016).  After reviewing the record, the Board finds that VA has met that duty.  

In February 2006 and November 2008, the VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims of entitlement to service connection for fibromyalgia, a skin disorder, and headaches.  VA then obtained identified and available evidence, conducted examinations, and provided the appellant a hearing before the Board.  Neither the Veteran nor his representative has cited any outstanding evidence, and in October 2016, the representative reported that the Veteran had no additional evidence to submit.  There is no evidence of any VA error in notifying or assisting the appellant in the development of those claims that could result in prejudice to him.  Accordingly, the Board will proceed to the merits of those issues.  The notice and duty to assist criteria with respect to the severance of service connection for irritable bowel syndrome will be discussed below.

The procedural criteria for the severance of service connection for irritable bowel syndrome are discussed below.


Fibromyalgia, Skin Disease, Headaches

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Pursuant to applicable law and regulation, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more prior to December 31, 2021. Compensation is payable under these provisions if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic illness that is defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Objective indications of a "qualifying chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a six-month period.  Signs or symptoms which may be manifestations of an undiagnosed or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving the skin; (3) headaches; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations. Id.

During a 2007 hearing before a VA Decision Review Officer and during his January 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that as a result of his service in Southwest Asia, he had generalized body pain associated with the medically unexplained multisymptom illness of fibromyalgia.  He also contended that as a result of that service, he had recurrent skin blotches and headaches, which were manifestations of undiagnosed illness.  He stated that the foregoing disorders were the result of exposure to toxic substances in Southwest Asia and/or to the immunization protocol and inoculations which he received in preparation for that service.  Therefore, he maintained that service connection could be granted on a direct or presumptive basis.  However, after carefully considering the claims in light of the record and the applicable law the Board finds that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

During a hearing before a VA Decision Review Officer and during his January 2010 hearing before the undersigned, the Veteran testified that as a result of his service in Southwest Asia, he had generalized body pain associated with the medically unexplained multisymptom illness of fibromyalgia.  He also contended that as a result of that service, he had recurrent skin blotches and headaches, which were also manifestations of undiagnosed illness.  He stated that the foregoing disorders were the result of exposure to toxic substances in Southwest Asia and/or due to the immunization protocol and inoculations which he received in preparation for that service.  Therefore, the Veteran maintained that service connection could be granted on a direct or presumptive basis.  However, after carefully considering the claims in light of the record and the applicable law the Board finds that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

The Veteran and those who have submitted statements in his behalf are competent to report what symptoms the experienced during and/or after his service.  For example, the claimant is competent to report that he first experienced multiple joint pain and weakness, a rash, and headaches in and since service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing those difficulties.  The question of an etiologic relationship between any diagnosed fibromyalgia, skin disorder, and headache disorder and any incident during his service involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009).  Not only is a chronic, identifiable multisymptom disorder, skin disease, or headaches uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the appellant.).  

A review of the evidence discloses that the Veteran was awarded the Southwest Asia Service Medal.  The term Persian Gulf veteran, however, means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  

The evidence shows that the appellant was stationed at Incirlik Air Base in Turkey.  He was not stationed at one of the enumerated areas comprising the Southwest Theater of Operations.  38 C.F.R. § 3.317(e).  Indeed, during a June 2006 VA psychiatric examination, it was noted that he had never deployed to Saudi Arabia, Kuwait, or Iraq.  As such, the appellant is not a "Persian Gulf" veteran, and any regulation affording certain presumptions to Persian Gulf veterans is not applicable in this case.

The Board acknowledges that in a January 2002 Gulf War Compensation Update, the National Veterans Legal Services Program (a veterans' service organization not affiliated with the Federal Government) noted that the compensation scheme did not include veterans stationed in Turkey, Israel, and the surrounding areas.  It was noted that those veterans took similar medications and were exposed to depleted uranium as were those veterans covered by the 1994 law concerning presumptive service connection and undiagnosed illnesses.  However, the evidence does not show that the Veteran took such medication or was exposed to depleted uranium.  Moreover, the fact remains that VA has not revised the regulation over the years to include such veterans, and as such the regulation is of no legal force in this case.  

Although the evidence is negative for any findings that the Veteran ever set foot in the Southwest Theater of operations, evidence such as an August 2009 statement and his testimony at a January 2010 hearing indicates that the appellant flew in and out of the Persian Gulf on numerous missions.  The Veteran, however, served on active duty as a structural engineer primarily involved the construction and maintenance of buildings on base.  Such duties are not consistent with flying numerous missions.  Even if the Veteran did fly in and out of Turkey, there is no evidence that those flights crossed any air space over the theater of operations.  He does not state how he knew he was over theater air space, and his service records are completely negative in that regard.  

During his 2010 hearing, he testified that he earned trips on incentive flights over the war zone aboard Airborne Warning and Control System aircraft ("AWACS").  In February 2012, the Department of the Air Force Historical Research Agency (AFHRA) stated that although AWACS aircraft were stationed at Incirlik Air Base when the Veteran was there, those planes did not fly over Iraq or Saudi Arabia.  It was noted that those areas had their own assigned AWACS and that the AWACS assigned to Turkey stayed "strictly over Turkey."  Moreover, the AFHRA stated that civil engineering personnel were not authorized to and did not fly on the E-3 AWACS.  Finally, the AFHRA noted that incentive flights were not provided on E-3 AWACS missions.  Under such circumstances, the Board finds the preponderance of the evidence against the Veteran's claim that he flew over the air space of the Southwest Asia Theater of Operations.  

Given the absence of documentation in his service records, documentation of duties consistent with flying missions in service, and documentation that against his participation over theater on incentive flights, it is reasonable to expect that the Veteran would have submitted competent evidence to try and corroborate his contentions.  Letters to the Veteran in February 2006 and November 2008 requested evidence such as statements from people who would have first-hand knowledge of the appellant's alleged flight, e.g., former fellow service members.  During the Veteran's October 2010 hearing, the Veterans Law Judge also noted the importance of letters written during service as a potential source of supportive evidence, and the Veteran's mother testified that she had saved such letters.  Therefore, the Veterans Law Judge left the record open for 45 days so that those letters could be submitted.  No additional evidence was received.  The failure to submit such evidence militates against the Veteran's appeal.  

In March 2012, the Veteran's private treating physician, P. S. B., D.O., evaluated the Veteran's claims.  He reviewed the Veteran's service medical records, his civilian medical records, and his VA progress notes.  Dr. B. opined that the Veteran's fibromyalgia, skin problems, and headaches were related to service by reason of his exposure to toxic chemicals and Gulf War vaccines were the mechanism of his future illnesses.  He noted numerous articles and investigative reports which he found supportive of the Veteran's claim.  For example, Dr. B. noted that approximately 250,000 of the 697,000 veterans who served in the 1991 Gulf War were afflicted with enduring chrome multi-symptom illness and that those who were near conflicts during or downwind of a chemical weapons depot demolition at Khamisiyah, Iraq had exposure to toxic chemicals which were believed to be the cause of the illness.  

Such a statement presumes that the Veteran was near the conflict or downwind of chemical weapons and other toxic chemicals.  There is, however, no evidence in any of the articles or in the Veteran's service records that he was near the conflict or downwind of toxic chemicals.  Indeed, at the end of his statement, Dr. B. acknowledges that he did not know whether the Veteran was in the Southwest Theater of Operations.  The Board, further, takes judicial notice that Kamisiyah, Iraq is approximately 900 miles from Incirlik, Turkey.  Moreover, during treatment in January 2005, Dr. B. noted that the Veteran had not been in the Gulf per se; rather, he had been in the Turkey area and the Balkins.  Dr. B. suggests, however, that even if the Veteran was not in the theater, his duties were "associated" with service in the theater and that the presumption of service connection should still apply.  Dr. B. contends that 38 U.S.C. § 1118(a) provides the vehicle for service connection.  That statute provides that:

[E]ach illness, if any, described in [38 U.S.C.A. § 1318(a)(2)] shall be considered to have been incurred in or aggravated by service referred to in that paragraph, notwithstanding that there is no record of evidence of such illness during the period of such service.  

An illness referred to in [38 U.S.C.A. § 1318(a)(1)] is any diagnosed or undiagnosed illness that- 

(A) the [VA] Secretary determines in regulations prescribed under this section to warrant a presumption of service connection by reason of having a positive association with exposure to a biological, chemical, or other toxic agent, environmental or wartime hazard, or preventive medicine or vaccine known or presumed to be associated with service in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; and 

(B) becomes manifest within the period, if any, prescribed in such regulations in a veteran who served on active duty in that theater of operations (emphasis added) during that war and by reason of such service was exposed to such agent, hazard, or medicine or vaccine.  

38 U.S.C.A. § 1118 (a) (emphasis added).  

Dr. B's conjunction ignores the emphasized conjunctive, "and", as well as the language emphasizing that the presumption of exposure in the Persian Gulf War applies to veterans who served on active duty in the Southwest Theater of operations (emphasis added).  38 U.S.C.A. § 1118(a)(2)(B) (West 2014).  Thus, Dr. B.'s suggestion is based on a faulty predicate and is of no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993) (A medical opinion based upon an inaccurate factual premise has no probative value.).

Dr. B. also cited a December 1996 Department of Defense Information Paper regarding Vaccine Use During the Gulf War and the adverse reactions some recipients had experienced.  Dr. B. stated that the Veteran had received a host of vaccines, including biological warfare vaccines and investigational test vaccines (namely anthrax and botulinum toxoid vaccines).  Efforts to obtain the Veteran's vaccination/immunization have met with negative results; and there are no available service records on file showing which, if any of the vaccines the Veteran actually received or if he experienced any adverse reactions.  

During an August 2016 review of the Veteran's file, a VA physician acknowledged that Department of Defense had recommended pre-event vaccinations for all personnel with a calculable risk of exposure to aerosolized B. anthracis spores.  However, the physician cited a December 1996 report from the Presidential Advisory Committee on Gulf War Veteran's illnesses which found that it was unlikely that health effects reported by Gulf War veterans were the result of exposures to the botulinum toxoid or anthrax vaccines, used alone or in combination.   

Other than the 2012 report from Dr. B., the Veteran has presented no evidence to support his claim that he served in the Southwest Asia Theater of Operations.  Given the evidence against such a finding, it is reasonable to expect that had he had supportive evidence, he would have presented it.  

In light of the foregoing discussion, the Board finds the preponderance of the evidence against the Veteran's claim that his fibromyalgia, skin disorder, and/or headaches were the result of his service in Incirlik, Turkey.  Accordingly, service connection is not warranted on a presumptive basis.  However, that does not end the inquiry.  Service connection may still be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2016).  

As noted above, the Veteran testified that fibromyalgia, skin disease, and headaches were the result of exposure to toxic substances in Southwest Asia and/or to the immunization protocol and inoculations which he received in preparation for that service.  Therefore, he maintained that service connection could be granted on a direct basis.  However, after carefully considering those claims in light of the record and the applicable law the Board finds that the preponderance of the evidence is against those claims.  Accordingly, the appeal must be denied.  

The Veteran's 1991 service entrance examination is negative for any complaints or clinical findings of fibromyalgia, skin disease, or headaches.  In October 1992, the Veteran was noted to have a fine, erythematous rash over his entire trunk associated with a chronic fungus infection.  In December 1994, prior to his deployment to Incirlik, Turkey, the Veteran's medical history was significant only for vasomotor rhinitis.  In June 1995, following his return to the United States, it was noted that there had been no change.  In July 1996, the Veteran reported headaches in association with an upper respiratory infection.  

In a December 1996 Department of Defense Information Paper, it was noted that research continued on the issue as to whether there was a connection between vaccines used in the Persian Gulf War, and persistent and unexplained illnesses as reported by some veterans.  A report from the Institute of Medicine ([OM) reviewed the published scientific research in order to assess the potential adverse health effects of the biological warfare vaccines.  The report concluded that anthrax and botulinum toxoid vaccinations were associated with transient acute local and systemic effects (e.g., redness, swelling, and fever) typically associated with other vaccinations but that there was inadequate/insufficient scientific evidence to determine whether these vaccinations were associated with long term adverse health effects.  Therefore, even if the Veteran had received the vaccines in question, such a conclusion is probative evidence of any long-term residual effects.

In August 2002, the Veteran was admitted for four days to the Harris Methodist Hospital for the treatment of alcoholic pancreatitis and lower gastrointestinal bleeding with bright red blood per rectum. 

In December 2002, the Veteran began treatment with Dr. B for multiple gastrointestinal complaints, multiple complaints of pain, and fatigue.  The diagnoses included a history of pancreatitis, gastroesophageal reflux disease, chronic fatigue syndrome, and Epstein-Barr virus.  In July 2003, Dr. B. alleged that the Veteran was a Gulf War veteran.  In October 2005, Dr. B.'s diagnosis was fibromyalgia.  In February 2006, the Veteran was found to have a scalp disorder, and in April 2008, Dr. B. referred the Veteran to the Mayo Clinic for a work-up of his multiple symptoms.  

In January 2006, statements were received from the Veteran's family and former employer.  They attested to the Veteran's multisymptom illness and a generalized deterioration since service.  They reported that the appellant's illness was manifested, in part, by headaches and generalized body pain and weakness.  

In April 2006, following examinations for the Social Security Administration, the diagnoses included fibromyalgia, by history and possible Gulf War Syndrome.  

In July 2006, the Social Security Administration notified the Veteran that under its rules, he had become disabled in March 2006 and that he was entitled to Social Security benefits.  

In April 2008, pursuant to Dr. B.'s referral, the Veteran underwent an extensive evaluation at the Mayo Clinic.  During an examination by the Internal Medicine Service, it was noted that he had a three year history of chronic myalgia, chronic pain, and profound fatigue.  Following consultations with the Neurology Service and the Fibromyalgia Service, the relevant diagnoses were fibromyalgia and headaches.  

In January 2009, during a VA general medical examination, the Veteran reported a history of an intermittent skin rash of many years duration.  He could not recall the approximate date of onset.  He stated that it affected his forearms, chest, neck, and groin areas.  He reported that the majority of the time he just has a slight petechial red appearance in these areas and that it did not cause any symptoms or require treatment.  The claimant also reported an eight or nine year history of fibromyalgia and daily headaches.  Following the examination, the relevant diagnoses were fibromyalgia and chronic fatigue syndrome with severe and incapacitating symptoms; headaches of unknown etiology not consistent with migraine; and asymptomatic, eczema. 

During VA examinations in June 2013, the Veteran was diagnosed with headaches, including migraine variants, date of diagnosis unknown; dermatitis, date of diagnoses unknown; and fibromyalgia, date of diagnosis in approximately 2003.  Following the examination, the examiner stated that there was nothing in the service treatment records that would link the Veteran's fibromyalgia, headaches, or skin problems to the military or environmental hazards of the Gulf War.  The examiner noted that the rash reported in the service medical records in October 1992 was fungal and likely as not related to the military thought it was unknown if it was truly related to the Gulf War.  The examiner stated that it was less likely than not that fibromyalgia was related to service as there was nothing in the Veteran's service medical records.  He also stated, incorrectly, that fibromyalgia was not presumed to be the result of the Gulf War. 

In March 2014, the Veteran was examined by a different VA examiner.  During an examination of his skin, the Veteran reported that in the mid-1990's, he developed red, raised, itchy lesions on his chest, arms, and inner thighs.  The appellant stated that the lesions were about half the size of a dime and contended that they were the result of his vaccines administered in conjunction with his assignment to Turkey, as well as his exposure to toxic substances during that assignment.  During the examination, however, a chronic, identifiable skin disorder was not present, and it was noted that the Veteran was not receiving any treatment for a skin disorder.  

The VA examiner recognized that the Veteran had had a fungal infection in service in October 1992.  However, he did not see any acute complaint of these lesions in last few years. Based on available medical documentation and normal skin examination, the examiner was unable to comment further without resorting to mere speculation.  .

In March 2014, the Veteran was also examined to determine the etiology of his fibromyalgia.  It was noted that the diagnosis had been present since 2000 and was manifested by complaints of diffuse muscle pain, fatigue, sleep disturbance, paresthesias, headaches, depression, anxiety, and irritable bowel symptoms.  The VA examiner stated that the Veteran did not serve in an area of Southwest Asia which would warrant presumptive service connection.  

The VA examiner noted that Dr. B. had diagnosed the Veteran with chronic fatigue syndrome (CFS) which had many similarities to fibromyalgia.  Dr. B. had related the Veteran's symptoms to elevated Epstein-Barr Virus antigen titer and immunoglobulin M titer.  In 2010, a rheumatologist confirmed the diagnosis of fibromyalgia.  

The VA examiner reported that Epstein-Barr Virus had received a great deal of attention in the mid-1980s as a possible etiologic agent for chronic fatigue syndrome, however, later observations suggested that the proposed relationship was not correct.  The serologic profiles of patients with chronic fatigue syndrome had been nonspecific. One study, for example, found that Epstein-Barr Virus serologies were unable to distinguish between 15 patients with severe fatigue of unknown etiology for two months, and over 100 patients with less severe fatigue or completely healthy controls.  In addition, most cases of chronic fatigue syndrome were noted to either evolve insidiously or follow influenza-like or gastroenteric-type illnesses rather than mononucleosis.  

After reviewing the service documents, the VA examiner opined that it was less likely than not that the Veteran's fibromyalgia had its origin in or as a direct result of service.  The examiner considered the residuals of vaccinations the Veteran received, as well as his claimed exposure to toxic chemicals during service.

During the March 2014 VA examination, it was also noted that the Veteran had a diagnosis of chronic headaches since 2004.  Migraine symptoms were reported.  The examiner's review of the service treatment records did not reveal any head injury, blast injury, or complaints of headaches during service.  The examiner opined that it was less likely than not that daily chronic headaches had had their origin in or were otherwise a direct result of the Veteran's service.  In so concluding, the examiner stated specifically that they were not due to vaccinations the Veteran received in service or to his claimed exposure to toxic chemicals during such service.  In addition, the VA examiner stated that there were no credible scientific medical literature or peer reviewed studies supporting the contention that serving in military induced chronic headaches.

In a December 2015 addendum, the VA examiner reported that he had read Dr. B.'s April 2012 report.  The VA examiner found that Dr. B.'s opinion was not evidence based and was not substantiated by medical research.  The VA examiner stated that Dr. B. had offered a general opinion about Gulf war exposure not pertinent, specifically, to the Veteran.

In July 2016, the VA examiner reported that he had reviewed the Veteran's claims file, including, specifically, all of the Board remands, Dr. B.'s opinions, and the reports from the Mayo clinic.  The VA examiner reiterated that a review of the Veteran's service treatment records did not reveal any head injury, blast injury, or complaints.  He was unable to relate Veteran's chronic daily fibromyalgia, skin disease, or headaches to service.  He reiterated that there was no evidence-based medical literature to support a finding of a relationship between any of those disorders and the administration of vaccines prior to the Veteran's deployment to Turkey or to unknown/unreported chemical exposure in Incirlik Air Base, Turkey.  

With respect to the administration of vaccines, the VA examiner cited the December 1996 Department of Defense Information Paper which acknowledged that military personnel had a calculable risk of exposure to aerosolized B. anthracis spores.  It was recommended pre-event vaccinations.  It was noted that the United States Advisory Committee on Immunization Practices recommended the human anthrax vaccine, anthrax vaccine adsorbed, for use prior to the occurrence of an event or exposure, as well as for post-exposure prophylaxis for inhalation anthrax in combination with antimicrobial therapy.  There were 229 serious adverse events in the 1563-participant cohort, involving 186 participants.  Of those 229 incidents, only 9 (involving seven participants) were rated as possibly related to the anthrax vaccine adsorbed (e.g., generalized allergic reaction, new-onset seizure).  All other events were considered unrelated or unlikely to be related to anthrax vaccine adsorbed.  An investigational pentavalent botulinum toxoid vaccine was available from 1965 until 2011 from the Centers for Disease Control and Prevention for use in individuals at risk for occupational exposure to botulinum serotypes A, B, C, D, and E . The Centers for Disease Control discontinued the availability of this vaccine in 2011 due to a decline in the immunogenicity of the vaccine (which was manufactured more than 30 years earlier) and an increase in local reactions to the vaccine following booster doses.  

The VA examiner further noted that the Presidential Advisory Committee on Gulf War Veteran's illnesses concluded that it was unlikely that health effects reported by Gulf War veterans today were the result of exposures to the botulinum toxin or anthrax vaccines, used alone or in combination.  In light of such evidence, the examiner reported that his opinion remained the same -- that it was less likely than not that the Veteran's fibromyalgia, skin disease, or headaches had been incurred in or caused by a claimed in-service injury, event, or illness.

In sum, the service records are completely negative for any manifestations of fibromyalgia.  While they do show one incident of a fungal infection early in the Veteran's service and one report of a headache associated with an upper respiratory infection, they are negative for a chronic, identifiable skin disorder or headaches.  A chronic skin disease, headaches, and fibromyalgia were first manifested at least five years after service, and the preponderance of the foregoing competent evidence is against a finding that any of those disorders are related to service.  Therefore, the Board concludes that the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted for fibromyalgia, skin disease, or headaches on a direct basis.  

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 

Irritable Bowel Syndrome

The Veteran contends that VA improperly severed his grant of service connection for irritable bowel syndrome.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is against that claim, and that severance was proper.  Accordingly, the appeal will be denied.  

In September 2006, the RO granted service connection for irritable bowel syndrome, effective February 8, 2006.  The RO noted that it was a chronic, multisymptom illness associated with his participation in the Persian Gulf War and that service connection was warranted on a presumptive basis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  

An RO rating decision is final and binding upon all field offices of the VA as to conclusions based on evidence on file at the time.  It is not subject to revision on the same factual basis except by duly constituted appellate authorities, for new and material evidence, or for clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105(a) (2016).  

A clearly and unmistakably error is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

There is a three-prong test to determine whether clearly and unmistakably error is present in a prior determination:

(1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be undebatable, that is the type which, had it not been made, would have manifestly changed the outcome of the decision; and;

(3) a determination that there was clearly and unmistakably error must be based on the record and law that existed at the time of the prior adjudication in question.

Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

If the evidence establishes clearly and unmistakably error, the prior decision must be reversed or revised, and the decision constituting the reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. §§ 5109A(b), 7111(b) (West 2014).  When seeking to sever service connection, the burden of proof is on VA.  Baughman v. Derwinski, 1 Vet. App. 563 (1991).

In December 2007, the RO found that its September 2006 decision was clearly and unmistakably erroneous.  The RO held the Veteran had not served in the Southwest Asia theater of operations during the Persian Gulf War and therefore was not entitled to take advantage of the presumptive health benefits.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, the RO found that the statutory or regulatory provisions extant at that time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  Accordingly, the RO proposed to sever service connection.  38 C.F.R. § 3.105 (2007).  

In January 2008, the RO sent the Veteran notice that it proposed to sever service connection for irritable bowel syndrome, because he did not have the requisite service.  The RO explained that his service records failed to show that he had served in a designated area recognized as the Persian Gulf.  The RO provided the Veteran with a list of the locations that did constitute service in the Persian Gulf.  He was afforded 60 days to submit evidence in support of his disagreement, and notified that he could request a hearing.  The RO informed the Veteran that if it did not receive additional evidence from him within 60 days, it would reduce his evaluation.  38 C.F.R. § 3.105 (2007).  

In February 2008, the Veteran requested a hearing a local hearing to discuss the proposed severance of service connection for his irritable bowel syndrome.  

In May 2008, the RO notified the Veteran that his hearing had been scheduled for July 7, 2008.  

On July 14, 2008, the RO severed service connection for irritable bowel syndrome, effective October 1, 2008.  The RO noted that on July 7, 2008, the Veteran had had an informal hearing at the RO and had submitted copies of treatment reports from the Mayo Clinic, an article entitled Gulf War Compensation Update, and a VA problem list.  There was no evidence showing that the Veteran served in the Persian Gulf War Theater of Operations.  

Later in July 2008, the RO notified the Veteran of the severance action and his appellate rights.  The RO informed the Veteran that the severance would become effective October 1, 2008, i.e. the day after the last day of the month in which the 60-day period from the date of notice to the Veteran of the final rating action expired.  

In light of the evidence discussed in depth above, the Board finds that in September 2006, when the RO granted the Veteran's claim of service connection for irritable bowel syndrome, he did not meet the VA legal criteria for service connection on a presumptive basis.  Specifically, the Veteran did not meet the threshold requirement of having served in the Persian Gulf Theater of Operations.  The RO did meet its procedural requirements by properly proposing severance, notifying the Veteran of the reason for the proposed severance and his right to submit additional evidence or request a hearing, permitting the Veteran more than 60 days to submit such request or evidence supporting service connection, and notifying the Veteran of the severance, the effective date of the as well as his appellate rights.  38 C.F.R. § 3.105.  Although the Veteran did submit additional evidence and did have a hearing, the evidence did not show that he had had service in the Persian Gulf Theater of Operations.  Accordingly, the Board finds that the severance of service connection for irritable bowel disease was proper.  


ORDER

Entitlement to service connection for fibromyalgia is denied.  

Entitlement to service connection for a skin disorder is denied.  

Entitlement to service connection for headaches is denied.

The severance of service connection for irritable bowel syndrome, effective October 1, 2008 was proper.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


